        Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 SHAWN MILNER,
     Plaintiff,

        v.                                                   No. 3:18-cv-00903 (JAM)

 SHARRON LAPLANTE et al.,
     Defendants.


              ORDER RE CROSS MOTIONS FOR SUMMARY JUDGMENT

       Plaintiff Shawn Milner is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”). He has filed this pro se and in forma pauperis action principally alleging

that prison officials were deliberately indifferent to his safety and serious medical needs. The

defendants now move for summary judgment on grounds that Milner failed to exhaust his

administrative remedies and that no genuine issue of fact supports Milner’s claims. Milner cross-

moves for summary judgment in his favor.

       For the reasons set forth below, I will grant the defendants’ motion as to all but one of the

defendants on the ground that Milner did not properly exhaust his claims against these

defendants. As for the remaining defendant—Dr. Sharron Laplante—I will deny the motions of

both parties for summary judgment because there remain genuine fact issues for trial concerning

whether Dr. Laplante was deliberately indifferent to Milner’s serious medical needs.

                                          BACKGROUND

       Milner filed this action against the following seven defendants: Dr. Sharron Laplante;

Warden Allison Black; Lieutenant Rivera; Nurse Chris; Nurse Denise; Nurse Joe; and Nurse

Michael. Milner alleges that these defendants violated his rights while he was a pre-trial detainee

at the Hartford Correctional Center (“HCC”) in the spring of 2018.

                                                 1
          Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 2 of 19




         I issued an initial review order that dismissed some of Milner’s claims and allowed others

to proceed. See Milner v. Laplante, 2019 WL 79428 (D. Conn. 2019). I allowed Milner’s claim

against all seven of the defendants for deliberate indifference to his serious medical needs and I

also allowed Milner’s claim against one of the defendants (Nurse Joe) for allegedly confining

Milner for an overnight stay without clothing in the medical unit. Id. at *5.

         The defendants now move for summary judgment on two grounds. Docs. #44, #80. First,

they argue that Milner failed to exhaust his administrative remedies. Second, they argue that

there is no genuine issue of fact to support Milner’s claims. Milner in turn cross-moves for

summary judgment in his favor. Docs. #51, #84. 1

                                                    DISCUSSION

         The principles governing my review of a motion for summary judgment are well

established. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). I must view the facts in the light most favorable to the party who

opposes the motion for summary judgment and then decide if those facts would be enough—if

eventually proved at trial—to allow a reasonable jury to decide the case in favor of the opposing

party. My role at summary judgment is not to judge the credibility of witnesses or to resolve

close and contested issues but solely to decide if there are enough facts that remain in dispute to

warrant a trial. See generally Tolan v. Cotton, 572 U.S. 650, 656-57 (2014) (per curiam);

Benzemann v. Houslanger & Assocs., PLLC, 924 F.3d 73, 78 (2d Cir. 2019).




1
  The docket reflects that the defendants’ initial summary judgment motion was denied as moot after I dismissed this
action for failure of Milner to advise the Court of his current address. Doc. #65. I later granted Milner’s motion to
re-open and defendants renewed their summary judgment motion. Docs. #71, #80. Although Milner did not formally
file an objection or response to defendants’ renewed motion, I consider his multiple filings with respect to the initial
summary judgment motion. See Docs. #51, #51-1, #54, and #59.

                                                           2
        Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 3 of 19




        Because Milner is a pro se party, his pleadings and submissions on summary judgment

must be given a liberal construction. “The policy of liberally construing pro se submissions is

driven by the understanding that implicit in the right to self-representation is an obligation on the

part of the court to make reasonable allowances to protect pro se litigants from inadvertent

forfeiture of important rights because of their lack of legal training.” McLeod v. Jewish Guild for

the Blind, 864 F.3d 154, 156 (2d Cir. 2017) (per curiam) (internal quotations and citation

omitted). The Court’s local rules ensure that a pro se party is thoroughly advised of the

procedural requirements for opposing a summary judgment motion, see D. Conn. L. Civ. R.

56(b), and the defendants here have complied with the rule’s requirement to serve on Milner a

notice detailing the rules that govern a motion for summary judgment. Doc. #44-9. A party’s pro

se status does not relieve the party of the obligation to respond to a motion for summary

judgment and to support the party’s claims with evidence as the rules require. See Nguedi v.

Fed. Reserve Bank of New York, 813 F. App’x 616, 618 (2d Cir. 2020).

        Exhaustion of administrative remedies

        The Prison Litigation Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e(a), states that

“[n]o action shall be brought with respect to prison conditions . . . by a prisoner . . . until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). This exhaustion

requirement applies to all claims regarding “prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion of all available administrative

remedies must occur regardless of whether the remedies can provide the relief that the prisoner

seeks. See Booth v. Churner, 532 U.S. 731, 740-41 (2001). Furthermore, prisoners must comply




                                                   3
         Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 4 of 19




with all procedural rules regarding the grievance process prior to commencing an action in

federal court. See Woodford v. Ngo, 548 U.S. 81, 90-93 (2006).

        Importantly, a prisoner is required to exhaust only those administrative remedies that are

“available.” 42 U.S.C. § 1997e(a); see Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). An

administrative remedy is unavailable when: (1) it “operates as a simple dead end—with officers

unable or consistently unwilling to provide any relief to aggrieved inmates”; (2) the

administrative scheme is so opaque that it becomes incapable of use by the “ordinary prisoner,”

who cannot “discern or navigate it” or “make sense of what it demands”; or (3) prison

administrators “thwart inmates from taking advantage of it through machination,

misrepresentation, or intimidation.” Id. at 1859-60.

        The DOC has two administrative grievance procedures of consequence to this action. The

first is a procedure that is specific to matters relating to the provision of health services. See

DOC Administrative Directive 8.9 (“AD 8.9”). 2 The second is a procedure that governs prisoner

complaints more generally. See DOC Administrative Directive 9.6 (“AD 9.6”). 3

        AD 8.9 contemplates at least three stages of review for a prisoner seeking a remedy for

complaints relating to health services. See Minnifield v. Dolan, 2017 WL 1230840, at *6 (D.

Conn. 2017) (describing requirements of AD 8.9). The first stage is informal resolution, whereby

a prisoner must attempt to resolve the issue face-to-face with an appropriate staff member “or”

via written request for resolution to a supervisor on an Inmate Request Form (CN 9601). See AD

8.9(10). The prisoner must clearly state the problem and remedy requested. Ibid. If the prisoner

makes a written request, a prison official must respond within 15 business days. Ibid.


2
  AD 8.9 is available at Administrative Remedy for Health Services, CONN. DEP’T OF CORR.,
https://portal.ct.gov/DOC/AD/AD-Chapter-8 (last visited Feb. 24, 2021).
3
  AD 9.6 is available at Inmate Administrative Remedies, CONN. DEP’T OF CORR.,
https://portal.ct.gov/DOC/AD/AD-Chapter-9 (last visited Feb. 24, 2021).

                                                       4
         Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 5 of 19




        The second stage is the filing of a formal request for one of two types of Health Services

Review (“HSR”): Diagnosis and Treatment; or Review of an Administrative Issue. To do this,

the prisoner must submit an Inmate Administrative Remedy Form (CN 9602) seeking a review of

either “a diagnosis or treatment, including a decision to provide no treatment,” or “a practice,

procedure, administrative provision or policy, or an allegation of improper conduct by a health

services provider.” AD 8.9(9); AD 8.9(11). For diagnosis and treatment reviews, the HSR

Coordinator must schedule an appointment with an appropriate health care provider to determine

a proper course of action, if any. AD 8.9(11)(A). For reviews of an administrative issue, the HSR

Coordinator must render a disposition within 30 days. AD 8.9(12)(A).

        The third stage under AD 8.9 is the filing of an appeal. To do this, the prisoner must file

an Appeal of Health Services Review (CN 8901) within 10 business days of receiving the

unsatisfactory disposition. AD 8.9(12)(B). Notably, the directive does not instruct prisoners

about what to do if they receive no response to their HSR. The health services provider must

respond within 15 business days of receipt of the appeal. AD 8.9(12)(C). If the prisoner is

challenging DOC policies directly, as opposed to compliance with existing policies, he may then

appeal to the DOC Director of Health Services within 10 business days of receipt of the

provider’s response. AD 8.9(12)(D).

        The DOC’s grievance procedure for more general matters is set forth separately in AD

9.6. See Riles v. Buchanan, 656 F. App’x 577, 579-80 (2d Cir. 2016) (describing requirements of

AD 9.6). 4 It is similar to but in some ways distinct from the medical grievance procedure. Both

require that prisoners first pursue informal resolution, although for general grievances, prisoners

“may” pursue verbal resolution but, if that fails, “shall” submit an Inmate Request Form. AD


4
 AD 9.6 is available at Inmate Administrative Remedies, CONN. DEP’T OF CORR.,
https://portal.ct.gov/DOC/AD/AD-Chapter-9 (last visited Feb. 22, 2021).

                                                      5
            Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 6 of 19




9.6(6)(A). A prison official must respond to the written request within 15 business days. Ibid. If

the response is unsatisfactory or if there is no response, the second stage of the AD 9.6 procedure

is for prisoners to file a formal Level 1 grievance on an Inmate Administrative Remedy Form

within 30 calendar days of the incident that gave rise to the grievance. AD 9.6(6)(C). An official

must respond within 30 business days of receipt of the Level 1 grievance. AD 9.6(6)(I). The third

stage is the filing of a Level 2 grievance on an Inmate Grievance Appeal Form (CN 9604) to the

District Administrator within 5 calendar days of receiving the unsatisfactory disposition or after

no response. AD 9.6(6)(D), (I), and (K). An official must respond within 30 business days of

receipt of the Level 2 grievance. AD 9.6(6)(K). Under certain circumstances, a prisoner may

within 5 calendar days of receipt of that disposition file a Level 3 grievance. AD 9.6(6)(L).

           The defendants argue that Milner did not attempt informal resolution of his medication-

related grievance, timely file the correct form to appeal the unfavorable disposition of that

grievance, or pursue any administrative remedies for his other claims. Doc. #44-1 at 5-7. Nurse

Lisa McDermott, the keeper of medical records for HCC detainees, avers that she researched

Milner’s Inmate Requests and HSRs. Doc. #44-3 at 2. She found that Milner filed only one HSR

on April 19, 2018, which was responded to on April 21, 2018, and then filed a Level 2/3

Grievance Appeal on May 28, 2018. Ibid. An attached screenshot of a DOC webpage reveals

only one filing by Milner while he was detained at HCC. Id. at 5.

           On an Inmate Administrative Remedy Form dated April 19, 2018, Milner requested a

Review of an Administrative Issue, the second stage of filing a medical grievance, alleging that

he was not being provided with the proper dosages of his anti-seizure medications nor his pain

and anxiety medications. Id. at 6-7. 5 He notes at the top of this form that he completed the first



5
    Milner’s administrative complaint of April 19, 2018 states as follows:

                                                            6
          Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 7 of 19




stage of filing a medical grievance through “Informal Resolution taken with Nurse Nicole.” Id. at

7.

         In the “Official Use Only” section, the form is marked received on April 21, 2018, and

“[r]eturned without disposition.” Ibid. Milner was requested to “[p]er policy, please attempt an

informal resolution prior to filing a grievance,” which “is done through the sick call process or

via an inmate request.” Ibid.

         On an Inmate Grievance Appeal Form dated May 28, 2018, the third stage of filing a

general rather than a medical grievance, Milner noted that he submitted a Level 1 grievance over

30 days prior “due to being denied his medications”—an apparent reference to his filing of April

19, 2018—and that he had not yet received a response. Id. at 8. The “Official Use Only” section

is not dated or signed by prison staff, but it states, “No review undertaken per policy.” Ibid.

         As to Milner’s medication-related grievance of April 19, 2018, I find that there is a fact

issue whether he properly pursued informal resolution. Milner contemporaneously alleged he

pursued informal resolution with a “Nurse Nicole.” Because he did not submit an Inmate

Request Form, I construe this allegation to mean that he raised the medication issue face-to-face

with the nurse, having had the option of doing so under AD 8.9. The defendants dispute that he

properly pursued informal resolution, but the only submissions they provide to that end are




         This writer has a diagnosed seizure disorder, an[x]iety disorder as well as chronic head and back
         pains that he was prescribed medication to treat. However this writer is not being provided the
         proper doses of his seizure meds, which have caused this writer to suffer withdrawal seizures in
         his cell on 4/1[] and led to his injury. Further this writer is not being provided his pain or anxiety
         medications even though they were prescribed for his treatment. Although this writer diligently
         continues to notify medical staff that he is being denied his medications unreasonably, no action
         has been taken to remedy the above depicted unconstitutional conduct. In resolution this writer
         would simply like to be provided all of his medications to prevent future injuries and to ensure that
         adequate medical care is provided. Thank you.
Doc. #44-3 at 7 (capitalization normalized). Although the date of the alleged seizure is cut off on this form, it
appears that Milner claims a seizure incident occurred on April 17, 2018.


                                                           7
        Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 8 of 19




contrary assertions by the official who reviewed his grievances. They do not, for example, claim

that this “Nurse Nicole” to whom Milner refers does not exist, that he did not actually complain

to her about his medications, that he did not do so face-to-face, or that she was not an appropriate

official within the meaning of AD 8.9(10).

       On the contrary, Milner alleged in his verified complaint that he complained about his

dosages to a nurse on April 13, 2018, and then to every nurse who distributed medication to him

from April 13 to May 21, 2018. Doc. #1-1 at 6. I consider these allegations of the verified

complaint as akin to averments that may be considered for summary judgment purposes. See

D’Andrea v. Nielsen, 765 F. App’x 602, 603 n.1 (2d Cir. 2019).

       I also find a fact issue as to whether Milner received a response to his initial grievance

and therefore whether his appeal was timely or otherwise filed on the correct form. Even though

his HSR was officially marked received and returned, Milner stated on his appeal form that he

never received a response to the HSR. This is consistent with the allegation in his briefing that

the defendants did not respond to “several” of his grievances and would not “return or document

that they received some of the grievances [he] filed.” Doc. #51 at 16. Although Milner alleges on

the next page of his briefing that he “was given final responses,” id. at 17, I read this as

consistent with his allegation of unresponsiveness in that he believed the nonresponses to

“several” of his grievances were effectively “final responses.”

       Again, the defendants have provided little more than the fact that his HSR was marked

returned during the review process before it was actually returned. I am left with another

credibility determination that cannot be resolved at the summary judgment stage. See Moore v.

Feinerman, 515 F. App’x 596, 599 (7th Cir. 2013) (noting that prisoner’s allegation that prison

did not respond to his grievance depended on his credibility); cf. Dearduff v. Washington, 2017



                                                  8
        Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 9 of 19




WL 4038890, at *5 (E.D. Mich. 2017). Even if Milner was required to appeal the alleged

nonresponse, he presumably had at least 30 calendar days to wait for the response as provided

for in AD 8.9, then 10 business days to respond. He appealed his HSR within 40 calendar days of

filing it, which was timely.

        Consequently, I am being asked to find that Milner failed to exhaust his administrative

remedies solely because he filed the “wrong” appeal form, which otherwise made plain what he

was appealing. Milner filed an Inmate Grievance Appeal Form under AD 9.6 when, the

defendants claim, he should have filed an Appeal of Health Services Review under AD 8.9. But

it is far from clear that Milner in fact submitted the wrong form because, unlike AD 9.6—which

instructs prisoners to move on to the next stage of the grievance process if they receive no

response to a filing within a designated timeframe—AD 8.9 does not instruct prisoners on what

to do if they receive no response to their HSR. Therefore, it is not apparent that Milner was even

required to appeal in order to exhaust, let alone to do so on a specific form. See Ramirez v. Allen,

2018 WL 5281738, at *6 (D. Conn. 2018) (denying failure-to-exhaust defense because AD 8.9

“makes no provision for filing an appeal if a timely response to the grievance is not received”

and “[t]hus, it is not clear that the plaintiff was required to file an appeal until he received a

response to his Health Services Review grievance”).

        Milner may well have thought to file an appeal form under AD 9.6 precisely because it,

unlike AD 8.9, instructs prisoners to do so in the event of a nonresponse. If he did, it is not clear

this was error. AD 9.6 provides that its general grievance procedure applies to “all matters

subject to the Commissioner’s authority that are not specifically identified in Sections 4(B)

through 4(I) of this Directive”; AD 8.9 is identified only in section 4(L). AD 9.6(4)(A). If Milner

erred by filing one appeal form and not another, it was because the DOC’s directives are unclear



                                                   9
       Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 10 of 19




on this point such that AD 8.9’s appeal remedy would be practically unavailable to a similarly

situated ordinary prisoner. See, e.g., Williams v. Corr. Officer Priatno, 829 F.3d 118, 126 (2d

Cir. 2016) (finding procedure for appealing an unfiled and unanswered grievance to be

prohibitively opaque because it “plainly do[es] not describe a mechanism for appealing” such a

grievance); Brengettcy v. Horton, 423 F.3d 674, 682 (7th Cir. 2005) (rejecting exhaustion

defense where prison’s policy did not instruct prisoner on what to do if officials failed to respond

to his grievance).

       Accordingly, I conclude that there is a genuine issue of fact whether Milner properly

exhausted his claims that were raised in his grievance of April 19, 2018. But much of Milner’s

complaint in this action concerns alleged misconduct by the DOC that occurred after April 19,

2018. The record shows no genuine issue of fact to suggest that Milner properly exhausted his

administrative remedies for any of the alleged conduct that occurred after April 19, 2018.

Rebecca Schaffer, HCC’s Grievance Coordinator, avers that she researched all of Milner’s

grievance filings from April 13 to November 16, 2018. Doc. #44-4 at 2. She found that he filed

two grievances, two disciplinary report appeals, and one high security appeal during that

timeframe. Ibid. The defendants have submitted filings from Milner matching those descriptions,

and it is clear that none of these grieve the misconduct alleged in the complaint. Id. at 4-55.

       Milner does not allege that these records are false or incomplete; to the contrary, he

attaches many of them to his own response. Doc. #51-1. Milner argues that he did not have to

file more grievances because this would be in violation of the rule that bars prisoners from filing

repetitive grievances. Doc. #51 at 17. I do not agree. The provisions he relies on state that a

prisoner may not file a repetitive grievance if a “response has been provided [to a prior

grievance] and there has been no change in circumstances that would affect the response.” Doc.



                                                 10
       Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 11 of 19




#51-1 at 24-25 (reproducing copies of 9.6.E.7 and 9.6.O.3) (emphasis added). Because he was

told that his grievance of April 19, 2018 was procedurally denied for failure to attempt an

informal resolution or to file an inmate request, see Doc. #44-3 at 7, it is clear that Milner was on

notice that he could have filed a subsequent grievance to describe the later alleged and

continuing misconduct and also to explain how he had engaged in the required informal

resolution or made an inmate request, such that there would be a substantive response to his

grievance.

       Milner further argues that exhaustion was not required because of a Correctional

Managed Health Care policy that “[e]mergency services shall be . . . readily accessible to all . . .

[DOC] inmates.” Doc. #51 at 15 (¶ 10) (citing Doc. #51-1 at 17); see also Doc. #54 at 2 (¶ 7), 5

(¶ 18) (reciting the same arguments). But this provision has nothing to do with a prisoner’s

obligation to file an internal grievance before filing a federal court complaint.

       Milner next argues that the defendants’ summary judgment motion is premature in light

of the defendants’ non-compliance with discovery, namely their failure to provide him copies of

his master file and medical file as well as video footage of the unit in which his cell is housed.

Doc. #51 at 16. Beyond conclusorily stating that the requested files are “very relevant to this

matter,” ibid., Milner has not identified how “any specific discoverable information” sought

would dispute any of the defendants’ evidence on the issue of whether he properly exhausted his

administrative remedies. See Vega v. Rell, 611 F. App’x 22, 26 (2d Cir. 2015) (rejecting

prisoner’s argument that summary judgment is premature for failure of the prisoner to identify

“any specific discoverable information he hoped to obtain by his discovery requests that would

have raised a material issue of fact”); see also Jones v. New York State Metro D.D.S.O., 543 F.




                                                 11
       Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 12 of 19




App’x 20, 23 (2d Cir. 2013) (no abuse of discretion when denying motion to compel discovery

where pro se plaintiff did not show how requests would create a genuine issue of material fact).

       Milner also argues that the defendants obstructed him from utilizing the grievance

process “through machination, misrepresentation, [and] intimidation.” Doc. #51 at 16. But

Milner does not expound on this otherwise conclusory allegation.

       In sum, as to Milner’s claim that he was denied necessary medication for the time period

when he arrived at HCC on April 13, 2018 to the date six days later when he filed his grievance

on April 19, 2018, there is a genuine issue of material fact as to whether he properly exhausted

his administrative remedies. As to his other claims involving actions of the defendants that

occurred after April 19, 2018, there is nothing in the record to suggest that he exhausted his

administrative remedies as required under the PLRA.

       Although the complaint alleges that Milner alerted “Nurse Diane” on April 13, 2018

about his medication deprivation, Doc. #1-1 at 6 (¶ 15), the Court was not able to identify a

“Nurse Diane” or “Nurse Denise” for purposes of service of process, and Milner failed to carry

his burden to identify the correct defendant for service. Doc. #25. To the extent that Milner

alleges that he notified defendants Warden Black and Lieutenant Rivera of his seizure that

occurred on April 17, 2018, Doc. #1-1 at 7 (¶ 19), he alleges no further facts to suggest that these

two non-medical defendants were made aware at the time of any denial of medications that he

believed responsible for the seizure event of April 17. The remainder of the complaint alleges

misconduct by one or more of the defendants after April 19, 2018, including misconduct

surrounding an alleged seizure on April 28 that resulted in Milner’s alleged placement by Nurse

Joe in a cell without clothing. Doc. #1-1 at 8-11 (¶¶ 21-36). None of these claims were properly

exhausted.



                                                12
        Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 13 of 19




       Accordingly, I will grant the defendants’ motion for summary judgment as to all of

Milner’s claims concerning alleged misconduct occurring after April 19, 2018. Because there is

no genuine issue of fact to show that any of the alleged misconduct engaged in by defendants

Warden Black and Nurses Chris, Denise, Joe, and Michael occurred on or before April 19, 2018,

and/or that their alleged misconduct concerned the subject matter of Milner’s grievance of April

19, 2018 concerning his non-receipt of medications in the proper amount, I will grant each of

these defendants’ motions for summary judgment.

       On the other hand, as to Milner’s claim against Dr. Laplante for her alleged failure to

prescribe the correct dosage of medications upon Milner’s admission to HCC on April 13, 2018,

I conclude that there is a genuine fact issue whether this claim was properly exhausted, and I also

conclude as to the nature of this particular claim that there is a genuine fact issue whether it

amounts to a complaint of a specific and continuing violation that would allow for liability

against Dr. Laplante to be predicated on post-grievance conduct. See White v. Velie, 709 F.

App’x 35, 36 (2d Cir. 2017). In view of these genuine fact issues as to exhaustion with respect to

Milner’s claim against Dr. Laplante, I will address the merits of the parties’ summary judgment

motions for this claim below.

       Deliberate indifference to serious medical needs

       The Fourteenth Amendment due process clause protects the rights of pretrial detainees

against intentional or deliberate indifference to their serious medical needs or unsafe conditions

of confinement. In order to establish such a claim, a plaintiff must show that: (1) his conditions

of confinement objectively “pose an unreasonable risk of serious damage to his health,” and (2)

the official subjectively “acted intentionally to impose the alleged condition, or recklessly failed

to act with the reasonable care to mitigate the risk that the condition posed to the pretrial detainee



                                                 13
        Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 14 of 19




even though the defendant-official knew, or should have known, that the condition posed an

excessive risk to health or safety.” Darnell v. Pineiro, 849 F.3d 17, 30, 35 (2d Cir. 2017); see

also Charles v. Orange Cty., 925 F.3d 73, 86-87 (2d Cir. 2019) (applying same two-part

objective/subjective standard to detainee’s claim for deliberate indifference to serious medical

needs under the Fourteenth Amendment).

        The record shows that Milner was initially admitted to Bristol Hospital on April 11, 2018,

after he showed seizure-like symptoms following his arrest by the police when he tried to break

into a police car. Doc. #45 at 15, 18, 22. One of the hospital’s specialist neurologists—Dr. Cara

Pittari—wrote that “I cannot be sure that all of his seizure episodes are epileptic seizures and

cannot rule out that some may be nonepileptic spells.” Id. at 18. Milner reported that he stopped

taking all his seizure medications about five days before because of depression about his

epilepsy. Id. at 15.

        Milner told Dr. Pittari at the Bristol Hospital that he had previously taken twice daily

doses of 125 milligrams of Dilantin and 1500 milligrams of Keppra. Ibid. On April 12, 2018, Dr.

Pittari wrote that Milner “should be on 1500 mg twice a day” of Keppra as well as to “continue

on the 125 mg twice a day” of Dilantin. Id. at 18. These amounts were reflected in the hospital

discharge instructions when Milner was released to HCC the following day. Id. at 10-11, 22-23.

They are also a part of Milner’s prison medical file, and there has been no suggestion that the

Bristol Hospital discharge records were not available to Dr. Laplante at HCC.

        The record includes a “Physician’s Orders” form from HCC that is dated April 13, 2018.

Doc. #45 at 2. The form reflects that Dr. Laplante issued a prescription that day for Milner to

take 300 milligrams of Dilantin once daily and 750 milligrams of Keppra twice daily. Ibid. These

amounts prescribed by Dr. Laplante are different than the dosage amounts recommended by the



                                                 14
         Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 15 of 19




discharge instructions from Bristol Hospital, including only half as much Keppra as previously

prescribed.

         According to Milner, Dr. Laplante “interfered with the treatment already prescribed to

[him] by underdosing him on his Keppra by cutting the dose from 1500mg to 750mg, and

overdosing him on his Dilantin by increasing it from 125mg to 300mg.” Doc. #51 at 4 (¶ 6). 6 He

further attests that Dr. Laplante did not see him at all on April 13, 2018 and that he was never

seen by a doctor while at HCC. Doc. #1-1 at 7 (¶ 17); Doc. #51 at 4 (¶ 6); Doc. #51-1 at 54 (¶ 3).

Milner claims that because of the lack of proper seizure medication, he suffered a major seizure

on April 17 or 18, 2018. Doc. #1-1 at 7 (¶ 18); Doc. #51-1 at 59 (¶ 34).

          According to Milner, Dr. Laplante should have known the proper amount to prescribe

not only on the basis of the Bristol Hospital discharge records but also on the basis of DOC

records reflecting nearly the same amounts of anti-seizure medications prescribed to Milner in

2016 when he was previously in DOC custody. Doc. #54 at 4 (¶ 15), 22, 34. Milner has also

submitted a DOC document from April 2016 including a DOC staff statement that that Milner

has a “known hx of seizures and medication” and that he was “observed having a seizure

(convulsions) by custody, and medical staff,” necessitating that he be “transported to the medical

dept via stretcher.” Doc. #51 at 65.

         Dr. Laplante has submitted an affidavit in support of her motion for summary judgment.

Her affidavit states that “I do not recall my interaction with the plaintiff on April 13, 2018” and

adds that “I wrote prescriptions for the plaintiff for Dilantin and Keppra.” Doc. #44-5 at 2 (¶ 4).

She further states that she prescribed 300 milligrams per day of Dilantin and that this “is the

initial dosage recommended for Dilantin.” Ibid. (¶ 5). Similarly, she states that she prescribed


6
 Milner overstates the alleged overdose of Dilantin. As indicated above, the record reflects that Bristol Hospital
prescribed 250 milligrams per day (125 milligrams twice per day).

                                                         15
         Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 16 of 19




750 milligrams of Keppra to be taken twice a day and that “[t]his dosage is higher than the initial

dosage recommended for Keppra, which is 500 milligrams, twice daily.” Ibid. Dr. Laplante’s

affidavit goes on to state her belief that Milner was provided with these medications and that

they were appropriate “as the plaintiff did not suffer any legitimate seizure activity during his

time at HCC.” Id. at 3 (¶¶ 6-7). 7

         In light of this factual record, I will assume for present purposes that there is at least a

genuine fact issue that Milner’s seizure disorder is sufficiently serious to meet the objective

prong for a deliberate indifference claim. See, e.g., Harrington v. Vadlamudi, 2016 WL 4570441,

at *7 (N.D.N.Y. 2016) (citing seizure disorder cases). This leaves for consideration whether there

is a genuine fact issue to show that Dr. Laplante acted recklessly toward Milner.

         I will start with the standard that governs my evaluation of recklessness in the prison

medical context. “It is well-established that mere disagreement over the proper treatment does

not create a constitutional claim,” and that “negligence, even if it constitutes medical

malpractice, does not, without more, engender a constitutional claim.” Chance v. Armstrong, 143

F.3d 698, 703 (2d Cir. 1998). “Thus, mere medical malpractice is not tantamount to deliberate

indifference, but it may rise to the level of deliberate indifference when it involves culpable

recklessness, i.e., an act or a failure to act ... that evinces a conscious disregard of a substantial

risk of serious harm.” Charles, 925 F.3d at 87 (internal quotations omitted).

         Viewing the facts in the light most favorable to Milner (which I must do for purposes of

evaluating the defendants’ summary judgment motion), I conclude that the evidence is enough to

create a genuine fact issue as to whether Dr. Laplante acted with recklessness above and beyond

simple negligence. First, Milner asserts without contradiction that Dr. Laplante never met or


7
 The parties dispute whether Milner has faked seizures. This is plainly a fact issue that the Court cannot resolve in
either party’s favor at the summary judgment stage.

                                                          16
       Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 17 of 19




spoke with him before prescribing the amounts of anti-seizure medication that she did. Dr.

Laplante states in her affidavit that she does not “recall” her “interaction” with Milner, without

affirmatively asserting that she actually did meet with him or that she invariably meets with a

prisoner before prescribing anti-seizure medications.

       Second, Dr. Laplante’s affidavit does not contradict Milner’s claim that Dr. Laplante

chose the dosage amounts without reference to his history as shown in the Bristol Hospital

discharge records and prior DOC records. The affidavit suggests that Dr. Laplante chose the

dosage amounts based only on the “initial dosage” amounts that are generally recommended for

Dilantin and Keppra rather than the amounts that would be specifically appropriate for a patient

like Milner who has a long history of a seizure disorder and taking anti-seizure medications.

       To be sure, the Second Circuit has rejected arguments that a prison doctor is necessarily

deliberately indifferent if the doctor chooses a different treatment regime than the regime

prescribed by the prisoner’s former health provider. See, e.g., O’Connor v. McArdle, 217 F.

App’x 81, 83 (2d Cir. 2007) (“Although in certain instances, a physician may be deliberately

indifferent if he or she consciously chooses an easier and less efficacious treatment plan than

otherwise available, failure to provide the more efficacious treatment—even where, as here, a

doctor recommends the treatment at plaintiff’s insistence—does not, without more, rise to the

level of deliberate indifference.”) (internal quotations and citations omitted); McGann v.

Coombe, 131 F.3d 131 (2d Cir. 1997) (noting that “[t]he allegations based on defendants’ alleged

refusal to provide orthopedic footwear for McGann fall short of stating a claim,” because

“[w]hile McGann’s podiatrist may have prescribed orthopedic shoes, Dr. Tehrany decided,

instead, to prescribe medication to treat McGann’s underlying condition,” and “[t]his difference




                                                 17
       Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 18 of 19




in opinion implies nothing more than a difference in medical judgment and does not state a claim

of deliberate indifference”).

       But such rulings presuppose that the prison doctor has considered the prisoner’s medical

history and the views of the prisoner and nonetheless exercised independent medical judgment to

adopt a different medication or treatment regime. Milner’s case is closer to Johnson v. Wright,

412 F.3d 398 (2d Cir. 2005), in which Second Circuit concluded that there was a genuine issue

of fact with respect to a prisoner’s claim that prison officials should not have denied a prisoner a

particular prescription “in the face of the unanimous, express, and repeated—but contrary—

recommendations of plaintiff’s treating physicians, including prison physicians.” Id. at 400.

       If Milner’s version is credited, Dr. Laplante prescribed medication for a dangerous health

condition without ever talking to him or reviewing readily available medical records indicating

that a significantly different amount be prescribed for Milner’s protection. In the context of the

evident risks posed by a seizure condition, that is enough to create a genuine fact issue about

whether Dr. Laplante acted in a manner “that evinces a conscious disregard of a substantial risk

of serious harm.” Charles, 925 F.3d at 87. So I will deny Dr. Laplante’s motion for summary

judgment.

       Having concluded that I must deny Dr. Laplante’s motion for summary judgment, I now

turn to Milner’s cross-motion for summary judgment. For purposes of Milner’s cross-motion, I

must of course view the facts in the light most favorable to Dr. Laplante rather than to Milner. I

have already concluded that Milner failed to exhaust his remedies as to all of the defendants

except for Dr. Laplante, and this conclusion remains unchanged. As to Dr. Laplante, when I view

the facts in the light most favorable to her and taking consideration of her assertion that she had a

sound medical basis to prescribe the amounts of anti-seizure medications for Milner that she did,



                                                 18
       Case 3:18-cv-00903-JAM Document 105 Filed 02/24/21 Page 19 of 19




I conclude that Milner has not conclusively established that Dr. Laplante acted recklessly. A

genuine fact issue remains on the issue of recklessness.

       This action shall proceed to trial on Milner’s claim against Dr. Laplante under the

Fourteenth Amendment for deliberate indifference to Milner’s serious medical needs. To the

extent that Milner has separately complained that Dr. Laplante did not prescribe him pain

medication, I need not separately address that issue at this time in view of my conclusion that

there is sufficient evidence for Milner to proceed to trial on his major claim with respect to anti-

seizure medication and in view of the high likelihood that the trial evidence will embrace the full

range of Dr. Laplante’s prescriptions and relationship with Milner while he was at HCC.

                                           CONCLUSION

       For the foregoing reasons, the defendants’ motion for summary judgment (Doc. #80) is

GRANTED in part and DENIED in part. The motion is granted as to defendants Warden Allison

Black, Lieutenant Rivera, Nurse Chris, Nurse Denise, Nurse Joe, and Nurse Michael for failure

to exhaust administrative remedies. The motion is denied as to defendant Dr. Sharron Laplante

with respect to plaintiff Shawn Milner’s claim under the Fourteenth Amendment for deliberate

indifference to his serious medical needs. Plaintiff Shawn Milner’s cross-motion for summary

judgment (Doc. #84) is DENIED.

       It is so ordered.

       Dated at New Haven this 24th day of February 2020.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 19
